Citation Nr: 1645418	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  13-03 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to May 1979.  He died in November 2007.  The Appellant is his surviving spouse.


FINDINGS OF FACT

1.  The Veteran died in November 2007.  The death certificate identified the immediate cause of death as cancer of the mouth due to or the consequence of lung metastasis.

2.  The Veteran's cancer of the mouth cannot be disassociated from radiation exposure during service.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death have been met.  38 U.S.C.A. §§ 1131, 1310, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that VA's duty to notify was satisfied by a letter dated in May 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

The Appellant contends that the Veteran's in-service exposure to radiation as a missile mechanic (with nuclear warheads) caused cancer which ultimately led to the Veteran's death.  

There are no inservice records referring to any cancer during service or within a year of service discharge.  Post service records show that the Veteran began complaints of mouth pain in October 2005.  He underwent excision of his teeth in November 2006.  Biopsy of a lower mouth lesion revealed squamous cell carcinoma.  Follow up radiation treatment was performed.  He eventually died in November 2007.  

At the time of his death, the Veteran did not have a pending VA benefits claim, and he did not have a single service connected disability.

The Certificate of Death lists the immediate cause of the Veteran's death as cancer of the mouth due to or the consequence of lung metastasis.  As noted above, the Appellant's contention is that the Veteran's fatal cancer resulted from exposure to radiation. 

In order to establish service connection for the cause of a Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312 (b).  In order to constitute the contributory cause of death it must be shown that a service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312 (c).  If the service-connected disability affected a vital organ, careful consideration must be given to whether the debilitating effects of the service-connected disability rendered a Veteran less capable of resisting the effects of other diseases.  38 C.F.R. § 3.312(c)(2). 

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by one of three possible methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed Veterans.  38 U.S.C.A. § 1112 (c); 38 C.F.R. § 3.309 (d).  Second, a "radiogenic disease" may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303 (d) when it is established that a disease diagnosed after discharge from service was otherwise incurred during active service, including as a result of exposure to radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Certain chronic disabilities, such as a malignant tumor, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The provisions of 38 C.F.R. § 3.309 (d)(1) provide that the diseases listed in 3.309(d)(2) shall be service-connected if they become manifest in a "radiation-exposed Veteran" as defined in 3.309(d)(3).  There are 21 types of cancer which are presumptively service connected under 38 U.S.C.A. § 1112 (c) and 38 C.F.R. § 3.309 (d) if the Veteran has "participated in a radiation-risk activity."  

The regulation defines "radiation-risk activity" as (A) onsite participation in a test involving the atmospheric detonation of a nuclear device; (B) within ten miles of the occupation of Hiroshima or Nagasaki, Japan during the period beginning on August 6, 1945 and ending on July 1, 1946; (C) Internment as a prisoner of war in Japan under certain conditions; and (D) Certain service in Paducah, Kentucky, Portsmouth, Ohio, or Oak Ridge, Tennessee. 38 C.F.R. § 3.309 (d)(3)(ii).  There is no credible evidence in the file that the Veteran participated in any of these activities.  The Appellant has not alleged that the Veteran participated in any of these activities.  Since the Veteran did not participate in a defined "radiation-risk activity," he is not eligible for presumptive service connection for squamous cell cancer of the mouth. 

As to the second method, the provisions of 38 C.F.R. § 3.311 provide for development of claims based on a contention of radiation exposure during active service and post-service development of a radiogenic disease.  The provisions do not give rise to a presumption of service connection, but rather establish a procedure for handling claims brought by radiation exposed Veterans.  See Ramey v. Gober, 120 F.3d 1239, 1244  (Fed. Cir. 1997).  The regulation provides a list of recognized radiogenic diseases in 38 C.F.R. § 3.311 (b)(2), and the regulatory time period when the diseases must become manifest.  38 C.F.R. § 3.311 (b)(5).  Cancer of  the mouth developing more than five years after the radiation exposure is considered a radiogenic disease under this provision.  See 38 C.F.R. §§ 3.311 (b)(2)(xxiv), (b)(5)(iv). 

Under the regulation, it states that the Veteran must have (1) been exposed to ionizing radiation in service; (2) developed a radiogenic disease; and (3) the disorder must have been manifested within the period specified in the regulation before the claim will be referred to the Under Secretary for Benefits for consideration.  The regulation further states that if any of the three requirements are not met, "it shall not be determined that a disease has resulted from exposure to ionizing radiation under such circumstances."  38 C.F.R. § 3.311 (b)(1). 

In reviewing the evidence of record.  A private oncologist in June and November 2008 statements noted that the Veteran worked with nuclear-tipped arsenal.  He opined that the Veteran's military occupation contributed to the development of cancer.

In developing the claim, it was noted that the Veteran served as a missile mechanic.  The RO in June 2012 forwarded the Veteran's military information to the Air Force Medical Support Agency Office of the Surgeon Genera (AFMSA).  That office queried the USAF Master Radiation Exposure Registry (MRER) and there was no data showing either external or internal radiation exposure for the Veteran.  An inquiry was sent to the Air Force Safety (AFSC) who determined that the Veteran had potential exposure.  Based on that potential, it was determined that an estimated maximum exposure total effective dose equivalent (TEDE) of approximately 0.150 rem.  It was pointed out in this report that in comparison according to 10 C.F.R. § 20.1201, the annual TEDE limit for occupationally exposed individuals is 5 rem per year.   

The Veteran's record was submitted to the Director of the Post 9-11 Era Environmental Health Program (Director) for review.  In a November 2012 memorandum the Director determined that since the Veteran's inservice radiation dose did not exceed 5 rem in 1 year or 10 rem in a lifetime, it was unlikely that his mouth cancer is attributable to military radiation exposure.  In providing his rationale, the Director cited to the Health Physics Society position statement, PS010-1, Radiation Risk in Perspective, revised in August 2004, which indicated that the health effects risks were either too small to be observed or were nonexistent when exposure values were below 5-10 rem (which included occupational and environmental exposures). 

The Board finds that the weight of the evidence is at least in relative equipoise as to whether the Veteran's mouth cancer was etiologically related to his exposure to radiation during service.  While the Director opined that it was unlikely that the Veteran's mouth cancer could be attributed to inservice ionizing radiation exposure, as noted a private oncologist opined that his exposure contributed to the development of  the Veteran's mouth cancer.  The Boards notes that it is not clear if the Director is an oncologist.  Moreover, the opinion of the Director only addresses a direct causal effect and does not address whether the conceded inservice radiation exposure substantially contributed to the development of mouth cancer despite other risk factors (including familial history of lung cancer and exposure to chemical and environmental hazards in the oil industry in post service employment).  

Regardless, the opinions are both considered competent medical evidence, and in weighing the conflicting medical opinions of record, the Board finds both to be of relative equal probative weight.  For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that his mouth cancer was related to his exposure to radiation during service.  Therefore, entitlement to service connection for the cause of the Veteran's death is warranted and the appeal is granted.



ORDER

Service connection for the cause of the Veteran's death is granted.


____________________________________________
BRADLEY W. HENNINGS

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


